Citation Nr: 0020146	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-34 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active air service from January 1973 to 
January 1977, with a reported 3 years, 11 months and 19 days 
of prior, unverified active service.  He also had subsequent 
service in the Colorado Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Salt Lake City Regional Office (RO) 
which denied service connection for a bilateral foot 
disability.  In February 2000, the Board remanded the matter 
for due process considerations, to include scheduling the 
veteran for Board hearing at the RO.  By March 2000 letter, 
however, the veteran withdrew his hearing request.  
Accordingly, the Board will proceed with consideration of 
this claim based on the evidence of record.


FINDINGS OF FACT

1.  By June 1981 rating decision, the RO denied service 
connection for a bilateral foot disability; although the 
veteran was notified of this decision later that month, he 
did not appeal within the applicable time period.  

2.  Evidence received since the last final rating decision in 
June 1981 includes a July 1997 VA medical opinion, not 
previously considered, which bears directly and substantially 
on the specific matter under consideration regarding the 
issue of service connection for a bilateral foot disability.

3.  The record contains competent medical evidence of a 
possible link between the veteran's service-connected low 
back disability (history of lumbar myositis with spondylosis 
at L4-5 and L5-S1) and his current bilateral foot disability.  




CONCLUSIONS OF LAW

1.  The June 1981 rating decision which denied service 
connection for residuals of low back injury is final.  38 
U.S.C. § 4005(c) (1976) [currently 38 U.S.C.A. § 7105(c) 
(West 1991)]; 38 C.F.R. § 19.153 (1980) [currently 38 C.F.R. 
§ 20.1103 (1999)].

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a bilateral 
foot disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of service connection for a bilateral 
foot disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records are negative for 
complaints or findings of a bilateral foot disorder.  At his 
July 1972 service separation medical examination, clinical 
evaluation of the veteran's feet was normal.  

In March 1977, following his separation from service, the 
veteran submitted a claim of service connection for a low 
back disability.  His application is silent for complaints of 
a bilateral foot disorder.  

In support of his claim, the RO obtained VA outpatient 
treatment records dated from February 1977 to April 1977 
showing treatment for low back pain.  No complaints or 
findings of a bilateral foot disorder were recorded.  By May 
1977 rating decision, the RO granted service connection for 
lumbar myositis.

In November 1977, the veteran submitted claims of service 
connection for allergies and a bladder disability.  Again, 
his application is negative for references to a bilateral 
foot disorder.  The RO thereafter obtained VA outpatient 
treatment records dated from February to December 1977, 
showing treatment for gastrointestinal upset, right flank 
pain, and low back pain.  No complaints or findings of a 
bilateral foot disability were recorded.  By January 1978 
rating decision, the RO denied service connection for 
allergies and a bladder disability.

In May 1978, the veteran contacted the RO and requested 
information as to whether he was entitled to treatment by a 
podiatrist at a VA medical center.  He indicated that he was 
currently under the care of a private podiatrist.  

In February 1981, he filed a claim of service connection for 
bilateral flat feet.  In support of his claim, he submitted a 
March 1981 letter from a private podiatrist indicating that 
the veteran had first consulted him in February 1978 because 
of pain in the calf muscles and plantar muscles of the feet.  
He indicated that after examination, it was found that the 
veteran had third degree pes planus with accompanying 
navicular rotation medialward causing cuneiforms to lose 
articular surfaces.  

By June 1981 rating decision, the RO denied the veteran's 
claim of service connection for bilateral foot disorder on 
the basis that the service medical records did not show any 
complaint, treatment, or diagnosis of flat feet while on 
active duty.  The veteran was notified of the RO decision in 
June 1981, but he did not file a timely appeal; thus, the 
decision is final.  38 U.S.C.A. § 7105.  

Thereafter, the veteran submitted claims of service 
connection for several disabilities.  For example, in 
November 1981, he filed a claim of service connection for 
hypertension.  In June 1982, he filed claims of service 
connection for a left shoulder disability and a stomach 
disability.  The veteran also submitted VA and private 
treatment records in support of his subsequent claims.  
However, with the exception of a May 1982 VA clinical record 
showing a notation of foot pain and a December 1982 VA 
medical examination report showing a history of pes planus, 
none of these medical records or any of the veteran's 
statements contains any reference to a bilateral foot 
disorder.

In June 1995, the RO also obtained service medical records 
corresponding to the veteran's service in the Colorado Army 
National Guard.  These records show that on periodic 
examination in December 1979, moderate pes planus without 
restriction of activity was noted.  The veteran indicated 
that he had been given foot supports in October 1979.  The 
remaining records are negative for complaints or findings of 
a bilateral foot disorder.  On periodic medical examinations 
in December 1983, September 1987, and September 1991, 
clinical evaluation of the veteran's feet was normal and he 
denied foot pain on corresponding reports of medical history.

In May 1996, the veteran submitted an application to reopen 
his claim of service connection for a bilateral foot 
disability, theorizing that his service-connected low back 
disability caused his bilateral foot disability.  The veteran 
further indicated that he had been receiving treatment at the 
Denver VA Medical Center (MC).  The RO then contacted the 
Denver VAMC and requested VA outpatient treatment records 
pertaining to the veteran for the previous year.  The only 
record on file during that time period was a May 1996 VA 
clinical record showing that the veteran had been provided 
with new orthotics after he broke his previous pair.  

In October 1996, the veteran was afforded a VA medical 
examination at which he described his current foot and low 
back symptoms.  He advised the examiner that his foot pain 
affected his back and that "that in turn re-effects [my] 
feet."  The veteran explained that when he did not wear his 
shoe inserts, his back would be "thrown out" which caused 
him to "walk funny" and that aggravated his foot pain.  He 
also claimed that he had injured his feet in 1971 while 
performing running exercises in service when he twisted both 
ankles.  He also described two subsequent in-service injuries 
which he indicated occurred when he was playing basketball 
and participating in physical fitness exercises.  X-ray 
examination of the veteran's feet showed bilateral bunions 
and mild hallux valgus.  The examiner indicated that without 
the use of bilateral foot arthroses, the veteran had back and 
leg problems that kept him off work two to three times per 
year and required that he be placed on light duty two to 
three times per year for one to two weeks.

By January 1997 rating decision, the RO denied service 
connection for a bilateral foot disorder.  The veteran 
appealed the RO determination, arguing that his service-
connected low back disability had caused his bilateral foot 
disorder.  In support of his claim, he submitted clinical 
records from the Denver VAMC, including a July 1997 clinical 
record, on which a member of the podiatry staff apparently 
indicated that the veteran's foot pain was secondary to his 
back pain.

As set forth above, the veteran's claim of service connection 
for a bilateral foot disability was previously denied in a 
final June 1981 rating decision.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Id.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Hodge, 155 F.3d 
at 1363.

In this case, the evidence submitted since the last final 
rating decision includes a July 1997 VA medical opinion to 
the effect that the veteran's current bilateral foot pain is 
secondary to his back pain.  This evidence is new as it was 
not previously of record.  Moreover, this evidence is 
material in that it provides a nexus between the veteran's 
current bilateral foot disability and his service-connected 
low back disability, an element which was previously lacking.  
Given the nature of the veteran's claim, therefore, the Board 
concludes that the evidence set forth above is new and 
material evidence sufficient to reopen the claim of service 
connection for residuals of a low back injury in that it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed disability.  
38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.

As the reopening requirements of 38 U.S.C.A. 5108 have been 
met, the Board must next determine whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

As in most claims for benefits, the initial question for the 
Board is whether the veteran has met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial person that his claim is well grounded.  38 
U.S.C.A. § 5107(a).

The Federal Circuit has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the burden of section 5107(a).  Hensley 
v. West, 212 Fed. 3rd 1255 (Fed. Cir. 2000).

More specifically, the Federal Circuit held that, in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

In this case, the July 1997 VA clinical record containing a 
favorable notation from a member of the podiatry staff at the 
Denver VA Medical Center was submitted to the effect that the 
veteran's foot pain was secondary to his service-connected 
back symptomatology.  Based on the foregoing, the Board finds 
that the veteran's claim of service connection for a 
bilateral foot disability is well grounded; however, 
additional development is necessary to ensure that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
That development is set forth below in the Remand below.


ORDER

The claim of service connection for a bilateral foot 
disability is well grounded.


REMAND

As noted above, the claim of service connection for a 
bilateral foot disability requires additional development of 
the evidence.  In short, the Board believes that a thorough 
VA examination and medical opinion would assist in clarifying 
the nature and etiology of the veteran's current bilateral 
foot disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In that regard, because the record indicates that the veteran 
is an employee of the Denver VAMC, the RO should make every 
attempt to avoid the appearance of a conflict of interest in 
the scheduling of the examination of the veteran.  See VA 
Adjudication Procedure Manual M21-1, Part VI, para. 1.02(d).  

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be scheduled for 
VA medical examination to determine the 
nature and etiology of his current 
bilateral foot disability.  The claims 
folder must be provided to the examiner 
in conjunction with the examination.  The 
examiner should be requested to diagnose 
all currently manifested foot 
disabilities and specify whether there is 
a link between any current bilateral foot 
disability and the veteran's military 
service, any incident therein, or his 
service connected low back disability.  
If the examiner concludes that any 
bilateral foot disability preexisted the 
veteran's period of service, an opinion 
should be provided as to whether that 
disability was at least as likely as not 
aggravated in service.  If any of the 
foregoing cannot be medically determined 
without resort to mere conjecture, it 
should be so indicated for the record.

2.  The RO should review the examination 
report to ensure that it is in compliance 
with the directives of this remand.  If 
it is not, corrective action should be 
taken.  Stegall v. West, 11 Vet. App. 268 
(1998).

Then the RO should readjudicate the claim.  If the benefit 
sought on appeal is not granted, the veteran and his 
representative should be issued a supplemental statement of 
the case and be given a reasonable period of time to respond.  
The case should be returned to the Board for final review, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

